Title: To Benjamin Franklin from Maurice-Augustin Montgolfier, with Franklin’s Note for a Reply, [before 28 January 1782]
From: Montgolfier, Maurice-Augustin,Franklin, Benjamin
To: Franklin, Benjamin


Monsieur
[before January 28, 1782]
D’après L’honneur de La votre du 29. Passé, j’ay adressé à un ami à Lyon Pour vous faire Parvenir par quelque occasion ou par la Messagerie, un Pacquet contenant deux feuilles de Chacque Grandeur des plus usités de mes Papiers avec Le Poids de chacque Rame Et le Prix. J’En ai mis 2. feuilles de Chaque Espèce dans L’Espérance que vous voudrez Bien me faire la Grace d’En adresse une à M. Williams à Nantes Pour juger de leurs Qualités. Je vous Remercie Bien, Monsieur, de vos Bontés à Ce Sujet. Je Desirerois pouvoir vous être utile En quelque chose pour vous Témoigner Efficacement mon respectueux attachement.
Malgré L’Etendue de vos occupations, j’aurois une Grace à vous demander. J’ai un oncle Supérieur des Prêtres de St. Sulpice à Montréal qui remplissoit Les fonctions de L’Episcopat Lorsque vous vous Emparates du Pays. Nous n’avons plus de Ses Nouvelles depuis la Guerre. Je vous prierois Lui faire passer L’incluse que je Laisse Décachettée pour Eviter toute Difficulté. J’attends, Monsieur, Cette Grace de vous Et vous prie de Croire que je suis avec la plus Grande Considération Et L’attachement Le plus Respectueux Monsieur Votre Très humble et Très obeissant Serviteur
M A Montgolfier
  
Addressed: [torn] Monsieur / francklin / A Paris
Endorsed: That I have receiv’d the Samples of Paper That I will send Part of them to Mr Williams as desired That I will forward his Letter to Canada.
Notations in different hands: Montgofiere Janr. 1782. / ansd 4 Feb. 82
